Citation Nr: 0023951	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by a soft tissue density in the right lung on a 
direct basis.

2.  Entitlement to service connection for anemia on a direct 
basis.

3.  Entitlement to service connection for a soft tissue 
density in the right lung as a chronic disability resulting 
from an undiagnosed illness.

4.  Entitlement to service connection for anemia resulting 
from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 25, 1972, to 
August 1, 1974, and from January 16 to April 5, 1991.  The 
active duty included service in the Southwest Asia theater of 
operations from January 30 to March 26, 1991.  The veteran 
was deployed to Saudi Arabia where she participated in 
Operation Desert Shield/Storm.  See 38 C.F.R. §§ 3.2(i), 
3.317(d) (1999).  The veteran, both before and after her 
second period of active duty, had periods of active duty for 
training and inactive duty in a reserve component.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 RO decision which, 
among other things, denied claims of service connection for a 
soft tissue density in the right lung, bronchial asthma, 
allergic rhinitis, anemia, and pinguecula of both eyes.  In 
October 1997, service connection was granted for pingueculae.  
In January 1999, the Board remanded the remaining issues on 
appeal for further development.  In April 2000, service 
connection was granted for bronchial asthma and allergic 
rhinitis.  Consequently, the issues now remaining on appeal 
are those listed on the first page of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  No competent medical evidence has been presented to show 
that soft tissue density in the right lung or anemia began in 
or worsened during military service.

3.  The soft tissue density in the right lung and anemia have 
been attributed to known clinical diagnoses of a granuloma 
and iron deficiency anemia secondary to dysfunctional uterine 
bleeding.


CONCLUSIONS OF LAW

1.  The claim of service connection for a soft tissue density 
in the right lung or anemia on a direct basis is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for a soft tissue density 
in the right lung or anemia as a chronic disability resulting 
from undiagnosed illness is legally insufficient.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generally Applicable Law 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 524 U.S. 940 (1998).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  If a reasonable doubt arises 
regarding service origin, or any other point, it should be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)  

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant need 
only present some evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001"; and (4) 
that such symptomatology "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
No. 98-1410 (U.S. Vet. App. July 21, 2000).

As an initial matter, the Board notes that the veteran's 
service personnel records reflect that she served in the 
Southwest Asia theater of operations from January 30 to 
March 26, 1991.  Based on this evidence and for purposes of 
analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
(1999), the Board finds that the veteran is a "Persian Gulf 
veteran."

II.  Direct Service Connection Claims

The veteran argues that a soft tissue density in the right 
lung and anemia began as a result of her active military duty 
in 1991 in the Southwest Asia theater of operations during 
the Persian Gulf War.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

As to the claim for service connection for a soft tissue 
density in the right lung, the record shows that the veteran 
was first observed with a possible ovoid pulmonary nodule in 
the right apex in September 1993.  See September 1993 VA 
chest x-ray.  (The Board notes that the record contains 
voluminous earlier medical records, including service medical 
records during the veteran's periods of active duty, an 
active duty examination dated in July 1974, and reserve 
component examinations dated in April 1978, April 1981, July 
1984, April 1987, April 1988, April 1989, and March 1991, as 
well as a reserve component annual certificate of physical 
condition dated in March 1993, and a November 1992 
examination report from PennState College of Medicine (on 
examination, lungs were clear).  However, these records were 
negative for diagnosis of a soft tissue density in the right 
lung.)  In November 1993, a computerized tomography (CT) 
revealed a soft tissue density in the posterior segment of 
the right upper lobe.

Thereafter, medical records show the veteran's complaints 
and/or evaluation for the soft tissue density in the right 
lung.  See reserve component annual certificates of physical 
condition dated in March 1994, April 1995, April 1997, and 
April 1998; reserve component examination dated in March 
1996; VA examination reports dated in April and May 1994, 
August 1999, and September 1999 addendum to the August 1999 
VA examination; VA treatment records dated in October to 
November 1994 and March to April 1995; chest x-rays dated in 
March 1995 and July 1999.

The subsequently made diagnoses include right lung nodule 
(see VA general examination dated in April 1994), right lung 
lesion, nodule, or mass (see VA treatment records dated in 
October to November 1994 and March to April 1995), a benign 
lung lesion (see VA treatment records dated in April 1995; VA 
respiratory examination dated in August 1999), and, most 
recently, an upper lobe granuloma (non-disabling and chronic) 
(see September 1999 addendum to August 1999 VA examination). 

As to the origins and etiology of the soft tissue density in 
the right lung, the May 1994 VA examiner reported a history 
given by the veteran that x-rays had revealed a right lung 
nodule prior to the Gulf War.  In March 1995, medical records 
reported that the veteran had a right lung lesion probably 
and/or tentatively due to histoplasmosis.  Additionally, at a 
March 1995 psychiatric evaluation, the Axis III diagnosis was 
right lung mass since Operation Desert Storm.  However, that 
examiner also reported that questions existed as to the 
etiology and whether it was chronic.

At the veteran's August 1999 respiratory examination, it was 
noted that the veteran had a right upper lobe, calcified, 
faintly outlined nodule measuring 8 cm since 1992.  
Subsequent x-rays showed no change.  Next, the examiner noted 
that a 1993 CT showed a tiny, 8 millimeter, soft tissue, 
pleural-based, posterior segment, right upper lobe density 
which was most likely benign.  Examination was within normal 
limits.  The examiner opined that chest x-rays showed no 
change, no acute problems, and that the fine opacity was not 
well outlined or visible.  The diagnoses included benign 
right upper lobe lesion since 1992 that was not significant.

In the September 1999 addendum to August 1999 VA examination, 
after review of the record, a diagnosis was made of a non-
disabling, chronic right upper lobe granuloma.  (The examiner 
based this diagnosis on the veteran's chest x-rays since 
1993, not showing a change in the lesion.  See x-rays dated 
in September 1993, 1994, 1995, and July 1999; CT dated in 
1994.)  The examiner opined that "[t]he etiology is not 
specifically determined, but the chronicity of the 
abnormality of 6 years now suggests it is a benign lesion.  
It is not possible for me to determine whether it was seen 
before she went to the Persian Gulf, since the records do not 
state any chest x-ray was done."

As to the claim for anemia, the records show that the veteran 
was first diagnosed with anemia in November 1993.  See August 
1999 VA hemic disorder examiner's interpretation of November 
1993 blood work-up.  (The Board notes that the record 
contains voluminous medical records, including service 
medical records during the veteran's periods of active duty, 
an active duty examination dated in July 1974, and reserve 
component examinations dated in April 1978, April 1981, July 
1984, April 1987, April 1988, April 1989, and March 1991, as 
well as a reserve component annual certificate of physical 
condition dated in March 1993.  However, these records were 
negative for a diagnosis of anemia.)  Subsequently, at the 
April 1994 general VA examination the veteran was diagnosed 
with a "history" of anemia of unknown etiology.  
Subsequently, at the May 1994 VA hematologic disorders 
examination, the veteran was diagnosed with anemia, 
normocytic, of unknown etiology.

Thereafter, medical records show the veteran's complaints 
and/or treatment for anemia.  See VA medical records dated 
March to April 1995; VA blood tests dated in May 1995, June 
1995, and March 1996; reserve component annual certificates 
of physical condition dated in April 1995, April 1997, and 
April 1998; reserve component examination dated in March 
1996.  In the March to April 1995 medical records, the 
veteran reported that her menstrual cycle had stopped during 
her Persian Gulf War service, following her return from the 
Persian Gulf it was normal for approximately one year, and, 
thereafter, she experienced spotting and decreased energy.  
The diagnoses were iron deficiency anemia secondary to 
dysfunctional uterine bleeding and fatigue secondary to 
anemia.  Id.

At the veteran's August 1999 hemic disorder examination, the 
examiner reported that the veteran was first diagnosed with 
anemia in November 1993 when blood work-up revealed 
hemoglobin to be 12.2.  In April 1994, hemoglobin was 12.6; 
the anemia was characterized as normocytic, and it was opined 
that the veteran's anemia was due to dysfunctional uterine 
bleeding.  Thereafter, the veteran's hemoglobin was 12.7 in 
1996, 12.4 in 1997, 11.4 in April 1998, and 11.3 in January 
1999.  In August 1999, hemoglobin was 11, MCV was 89 (within 
normal limits), RDW was 14.7 (elevated), and ferritin was 12.  
It was noted that the veteran had a history of low ferritin.

Thereafter, the veteran continued to have metromenorrhagia.  
As to her menstrual history, she reported that for 
approximately the last seven to eight years she bled every 
two weeks.  She described the bleeding as spotting.  However, 
she also reported that the bleeding could be heavy at times.  
The veteran also reported that her gynecologist had told her 
that the problems were probably a part of menopause.  The 
veteran also complained of fatigue.  Specifically, while she 
was able to carry on the activities of daily living, she 
became tired easily.  However, she did not complain of 
hemoptysis, hematuria, hematemesis, melena, hematochezia, 
chest pain, shortness of breath, dizziness, or 
lightheadedness. 

Examination was within normal limits.  The examiner opined 
that the most likely assessment was iron deficiency anemia.  
Next, the examiner opined that the veteran's iron was normal 
at 116 and TIBC at 382, but her ferritin was low, and these 
findings indicated that her iron stores were low.  It was 
also noted that the veteran was instructed to discuss her 
iron deficiency with her gynecologist and see if her 
dysfunctional uterine bleeding could be better managed. 

In the October 1999 addendum to August 1999 VA examination, 
the veteran's medical history as outlined above, including 
blood work-up in 1993, was once again reported.  In addition, 
the examiner diagnosed the veteran with iron-deficiency 
anemia most likely due to her dysfunctional uterine bleeding.  
The examiner also reported that the veteran  

. . . continues to have metromenorrhagia 
. . . 
The [veteran's] anemia is mild in 
comparison and should not produce any 
significant disability. . . . 
While her iron-deficiency anemia is most 
likely due to her dysfunctional uterine 
bleeding, it has not caused a significant 
problem with fatigue or any significant 
disability.  

Lastly, the examiner observed that, 

[i]f the [veteran] was having 
dysfunctional uterine bleeding in 1991, 
her anemia was not diagnosed until 1993.  
On review of the medical record, I cannot 
find a hemoglobin result earlier than 
1993 and for this reason, I am of the 
opinion that her anemia cannot be 
attributed to any period of military 
service.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical nexus opinion 
establishing a relationship between the right lung granuloma 
(first observed as a possible nodule in September 1993 and 
finally diagnosed in September 1999) or iron deficiency 
anemia secondary to dysfunctional uterine bleeding (first 
observed in November 1993 and finally diagnosed in March 
1994) and the veteran's military service or events coincident 
thereto.  Although a March 1993 psychiatric evaluation 
included an Axis III diagnosis of a right lung mass since 
Operation Desert Storm, it appears from this report that the 
examiner was merely repeating the information provided by the 
veteran, especially since it was noted that etiology and 
chronicity were not known by that examiner and because the 
focus of the examination was on the veteran's psychiatric 
status, not on any Axis III diagnosis.  Likewise, the veteran 
has not presented medical evidence establishing a 
relationship between any current disability and continued 
symptoms since a period of active duty.  Next, the Board 
notes that the statutory presumptions, found at 38 C.F.R. 
§§ 3.307, 3.309 (1999), do not help the veteran in 
establishing well-grounded claims because the record does not 
show her being diagnosed with a listed disease process, such 
as primary anemia, within one year after her separation from 
a period of qualifying service.  Because there is no showing 
of medical nexus, the claims of service connection on a 
direct basis are not well grounded.  Caluza, supra.

In reaching its conclusion, the Board recognizes that the 
veteran is a nurse and is competent to describe the symptoms 
she experienced during military service and since.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, the 
Board finds that the veteran's opinions as to medical nexus 
are not probative because the record gives no indication that 
the veteran has any special knowledge regarding granulomas or 
anemia and does not otherwise contain a qualified medical 
opinion indicating that there is a medical nexus between the 
granuloma or anemia and military service.  Black v. Brown, 
10 Vet. App. 279, 284 (1997); request denied, 
10 Vet. App. 279 (1997); reconsideration denied, 
11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. 
Cir. 1999).  Absent the foregoing, her opinion as to the 
onset of her problems is not competent medical evidence 
sufficient to make the claims well grounded.  Id.

Because the veteran has presented no competent medical 
showing a link between the claimed disabilities and military 
service, her claims of service connection on a direct basis 
are not well grounded.  (The principle of reasonable doubt 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).)

III.  Undiagnosed Illness Claims

Turning to the veteran's claims of service connection for a 
soft tissue density in the right lung and anemia as chronic 
disabilities resulting from undiagnosed illness, the Board 
finds that these claims must be denied because they lack 
legal merit.  The application of 38 U.S.C.A. § 1117 has an 
explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  The record shows that the veteran's soft 
tissue density in the right lung has most recently been 
diagnosed as a granuloma.  See September 1999 addendum to 
August 1999 respiratory VA examination.  The record also 
shows that the veteran's anemia has been diagnosed as iron 
deficiency anemia secondary to dysfunctional uterine 
bleeding.  See VA medical records dated March to April 1995; 
August 1999 VA examination; and October 1999 addendum.  The 
foregoing are known clinical diagnoses.  Id.  Because the 
soft tissue density in the right lung and anemia have been 
attributed to known clinical diagnoses, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Accordingly, the Board finds that the veteran's claims of 
service connection for a soft tissue density in the right 
lung or anemia as chronic disabilities resulting from 
undiagnosed illness are legally insufficient under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and must be denied.  
See Neumann, supra; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

The claims of service connection on a direct basis for a soft 
tissue density in the right lung and for anemia are denied.

The claims of service connection for a soft tissue density in 
the right lung and anemia as chronic disability resulting 
from undiagnosed illness are legally insufficient; therefore, 
the appeal of these issues is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

